UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 21, 2011 Morgan Stanley (Exact name of Registrant as specified in its charter) Delaware 1-11758 36-3145972 (State or other jurisdiction of incorporation) (Commission (I.R.S. Employer Identification No.) File Number) 1585 Broadway, New York, New York 10036 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (212) 761-4000 (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On July 21, 2011, Morgan Stanley (the "Registrant") released financial information with respect to its quarter ended June 30, 2011. A copy of the press release containing this information is annexed as Exhibit 99.1 to this Report and by this reference incorporated herein and made a part hereof. In addition, a copy of the Registrant's Financial Data Supplement for its quarter ended June 30, 2011 is annexed as Exhibit 99.2 to this Report and by this reference incorporated herein and made a part hereof. The information furnished under Item 2.02 of this Report, including Exhibit 99.1 and Exhibit 99.2, shall be deemed to be "filed" for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01. Financial Statements and Exhibits Press release of the Registrant, dated July 21, 2011, containing financial information for the quarter ended June 30, 2011. Financial Data Supplement of the Registrant for the quarter ended June 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MORGAN STANLEY (Registrant) By: /s/ Paul C. Wirth Paul C. Wirth Deputy Chief Financial Officer and Controller Dated: July 21, 2011
